Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made February 3, 2014
(the “Effective Date”) among Racecar Holdings, LLC, a Delaware limited liability
company (“Holdings”), WideOpenWest Networks, LLC, a Delaware limited liability
company (the “Company”), and Steven Cochran (“Executive”).  The Company is a
wholly-owned Subsidiary of Holdings.  Capitalized terms used in this Agreement
and not otherwise defined have the meanings assigned to such terms in
Section 11.

 

WHEREAS, Executive is currently employed by the Company pursuant to the terms of
an employment agreement dated May 1, 2006 (the “Prior Agreement”); and

 

WHEREAS, Holdings desires to memorialize the employment of Executive under the
terms and conditions specified herein, and Executive desires to be so employed
by Holdings.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, the parties hereto agree to replace the Prior Agreement in its entirety
with this Agreement on the terms and conditions set forth below:

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Employment; Prior Employment Agreement.

 

(a)         As of the Effective Date, this Agreement will replace and supersede
the Prior Agreement in its entirety, and the parties hereto agree that such
replacement shall not trigger any liability (including any severance liability)
on the part of any party hereto with respect to the Prior Agreement.

 

(b)         Holdings will employ Executive, and Executive accepts employment
with the Company, upon the terms and conditions set forth in this Agreement, for
the period beginning on the Effective Date and ending as provided in Section 4
(the “Employment Period”).

 

2.                                      Position and Duties.  During the
Employment Period, Executive will (a) continue to serve as the President of
Holdings and its Subsidiaries until the CEO End Date as defined in the
Chairwoman Agreement between the Company and Colleen Abdoulah, (b) beginning on
the CEO End Date, serve as the Chief Executive Officer of Holdings and its
Subsidiaries and render such managerial, analytical, administrative, marketing,
creative and other executive services to Holdings and its Subsidiaries as are
from time to time necessary in connection with the management and affairs of
Holdings and its Subsidiaries, in each case subject to the authority of the
Board of Directors of Holdings (the “Board”), and (c) serve as a member of the
Board.  During the Employment Period, Executive will devote his best efforts and
substantially all of his business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of Holdings and its Subsidiaries; provided that, without
limiting Section 7, during the Employment Period, Executive will not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any other

 

1

--------------------------------------------------------------------------------


 

manner engage in the business of providing cable television, Internet, data,
telephony and other communications services (together with all reasonably
related activities, the “Business”) other than (i) on behalf of Holdings or any
Subsidiary or (ii) as a passive owner of less than 5% of the outstanding stock
of a corporation of any class which is publicly traded, so long as Executive has
no direct or indirect participation in or managerial influence over the business
of such corporation.  Executive will report to the Board.  Executive will
perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner.  Subject to Section 7,
Executive shall be permitted to continue to perform such charitable activities,
as he desires, provided that Executive’s performance of such activities does not
interfere in a material manner with Executive’s performance of his duties
hereunder.  If Executive desires to serve on any boards he may do so with the
consent of the Board, such consent not to be unreasonably withheld.

 

3.                                      Salary and Benefits.

 

(a)         Salary.  During the Employment Period, the Company will pay
Executive an annual base salary of $610,000 as base compensation for services
and will be subject to increases effective as of that date base salary
adjustments are effective for the Company’s senior management group taken as a
whole, as determined by the Compensation Committee of the Board (the
“Compensation Committee”) from time to time (such base salary as modified from
time to time, the “Base Salary”).  The Base Salary will be payable in regular
installments in accordance with the general payroll practices of Holdings and
its Subsidiaries.

 

(b)         Bonus.  In addition to the Base Salary, the Board shall award a
bonus (the “Annual Bonus”) to Executive following the end of each fiscal year
during the Employment Period.  The target bonus shall be 100% of the annual Base
Salary based upon achievement of objective performance goals established by the
Compensation Committee, after consultation with Executive, no later than 30 days
after the commencement of the relevant performance period.  The Compensation
Committee shall establish additional performance thresholds above and below the
target at which the Annual Bonus shall range from 50% to that percentage in
excess of 100% of Base Salary permitted by the Company’s then existing
Management Bonus Plan.  Unless the Compensation Committee otherwise determines,
the performance period shall be the fiscal year and the performance goals may be
based upon Executive’s and Holdings’ and its Subsidiaries’ performance,
including Holdings’ and its Subsidiaries’ performance relative to budgeted
EBITDA, numbers of subscribers, capital expenditures, customer satisfaction, and
other goals established by the Compensation Committee.  The target performance
thresholds established by the Compensation Committee shall be plausible and
achievable, as determined in the Compensation Committee’s good faith after
consultation with Executive, and shall be adjusted as necessary to reflect
unusual or extraordinary events, accounting changes, or other events affecting
the performance thresholds.  For purposes of this paragraph, Base Salary shall
mean the rate of Base Salary in effect at the end of the fiscal year. The Annual
Bonus shall be paid during the calendar year following the performance year, on
a date determined by the Board. Other than as provided in Section 4(b),
Executive must be employed at the time the Annual Bonus is paid to be eligible
for such Annual Bonus.

 

2

--------------------------------------------------------------------------------


 

(c)          Equity.

 

(i)                                     Performance Vest Unit Targets. In the
first half of 2014, Executive will propose reasonable EBITDA targets applicable
to his unvested Performance Vest Units (as such terms are defined in the Racecar
Holdings Agreement) to be mutually agreed upon with the Board.  Furthermore,
such Performance Vest options shall accelerate in the same manner as set forth
in Section 11.4(e) of the Racecar Holdings Agreement.

 

(ii)                                  New Management Incentive Units. In the
first half of 2014, Executive will propose new grants of Management Incentive
Units out of the available pool of Class C Units (as such terms are defined in
the Racecar Holdings Agreement) to reflect promotions and the new organizational
structure to be mutually agreed upon with the Board. These newly issued
Management Incentive Units will be subject to the vesting terms set forth in
Article XI of the Racecar Holdings Agreement.

 

(d)         Benefits.  During the Employment Period, Executive shall be eligible
to participate in the health, dental, vision, life and long term disability
insurance plans as the Board may establish or approve from time to time for
senior executive officers of Holdings and its Subsidiaries, subject to the
applicable plan’s terms.

 

(e)          Reimbursement of Expenses.  During the Employment Period, the
Company will reimburse Executive for all reasonable expenses incurred by him in
the course of performing his duties under this Agreement and which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.

 

4.                                      Termination and Termination Payments.

 

(a)         The Employment Period will continue until the earliest of:

 

(i)                                     Expiration of the Term.  For purposes of
this Agreement, the “Term” will begin as of the Effective Date and shall expire
on the fifth annual anniversary of the Effective Date;

 

(ii)                                  Executive’s resignation due to Good
Reason;

 

(iii)                               Executive’s resignation without Good Reason
or termination of employment due to death, disability or other incapacity (as
determined by the Board in good faith);

 

(iv)                              termination by the Company for Cause;

 

(v)                                 Executive’s death;

 

(vi)                              termination by the Company on account of
Executive’s Disability; or

 

(vii)                           termination by the Company for any other reason
than those listed above (or for no reason), in which case such termination of
employment shall be referred to as termination “Without Cause.”

 

3

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Cause” means (A) the indictment of Executive or
Executive entering a plea of guilty or no-contest or similar plea with respect
to, any felony or crime involving intentional dishonesty (including any breach
of Securities laws) or the commission of any act or omission involving actual
fraud or embezzlement with respect to Holdings or any of its Subsidiaries,
(B) repeated failure by Executive to perform duties as reasonably directed by
the Board, (C) Executive’s gross negligence, willful misconduct or breach of
fiduciary duty with respect to Holdings or any of its Subsidiaries, (D) any
material breach by Executive of this Agreement after written notice from the
Board and (if capable of correction) ten days to correct such failure, or (E) a
material misrepresentation or non-disclosure by Executive in reporting to the
Board.

 

For purposes of this Agreement, “Good Reason” means without Executive’s prior
written consent: (A) a material breach of this Agreement by Holdings or the
Company, (B) the requirement that Executive relocate to a location which is
outside the Denver metropolitan area; (C) the Company’s reduction in Base Salary
or any other material agreed-upon benefit required to be provided under this
Agreement during the Employment Period; (D) a material and adverse reduction in
Executive’s duties, title, responsibilities, authority or reporting
responsibilities; or (E) a failure of any successor (by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to become liable for the performance of this Agreement by
assumption pursuant to the terms of this Agreement or by operation of law or
otherwise; provided that to constitute “Good Reason,” (x) Executive must inform
the Company in writing of the event purporting to trigger Good Reason within
thirty days of the initial occurrence of the event, (y) the Company must fail to
cure such circumstances within the thirty-day period following receipt of
written notice from Executive and (z) Executive must resign for Good Reason
within the fifteen-day period following the expiration of the Company’s
thirty-day cure period. Unless Executive’s resignation for Good Reason complies
with the foregoing, the grounds to terminate for Good Reason on account of such
event shall be irrevocably forfeited by Executive.

 

For purposes of this Agreement, “Disability” shall be defined as Executive’s
inability to perform, by reason of physical or mental incapacity, Executive’s
duties or obligations under this Agreement for a period of one hundred twenty
(120) consecutive days or a total period of two hundred ten (210) days in any
three hundred sixty (360)-day period, as determined in good faith by a medical
doctor or other health care specialist selected pursuant to the following
sentence, in each case, after taking into account reasonable accommodations as
required by applicable law or in such a manner as to qualify for permanent
benefits under the Company’s long-term disability insurance policy.  Executive
shall cooperate in all reasonable respects with the Company if a question arises
as to whether Executive has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and reasonably acceptable to
Executive or Executive’s legal representative and authorizing such medical
doctors and other health care specialists to discuss Executive’s condition with
designated human resources professionals of the Company or the Board).

 

(b)         If the Employment Period terminates for any reason, then Executive
will receive within five (5) days of the termination date a lump sum cash
payment of all earned but unpaid

 

4

--------------------------------------------------------------------------------


 

Base Salary through the termination date, any earned but unpaid bonus for which
the performance measurement period has ended prior to the termination date, any
accrued but unused vacation as of the termination date, and unreimbursed but
substantiated business expenses. Additionally, any amounts payable under any
Company benefit plans shall be paid in accordance with the terms of the
applicable plan.  Executive will not be entitled to receive his Base Salary or
any fringe benefits or Annual Bonus for periods after the termination of the
Employment Period.  The payments set forth in this Section 4(b) shall be
referred to as the “Accrued Benefits.”

 

(c)          If the Employment Period is terminated Without Cause or if
Executive resigns for Good Reason, then in addition to the Accrued Benefits, the
Company will continue to pay the Base Salary as provided in Section 3(a), and
will continue to provide the benefits described in Section 3(d) to the extent
the terms of the relevant plans permit, for the twenty-four (24) month-period
commencing on the day after the last day of the Employment Period, so long as
Executive continues to comply with Sections 6 and 7; provided that the Company
will have no obligation to make any such payments or provide any such benefits
(other than the Accrued Benefits) unless and until Executive has executed and
not revoked a release within sixty days of Executive’s last day of employment in
favor of the WOW Companies and all related persons of all past, present and
future claims against them, in form and substance acceptable to the Company. Any
payments due before the foregoing release is effective and irrevocable shall be
paid in lump sum in the first payment made after the release is effective and
irrevocable.  Otherwise, the continued Base Salary payments in this
Section 4(c) will be payable in regular installments in accordance with the
general payroll practices of Holdings and its Subsidiaries and any continued
benefits in accordance with the terms of the applicable plan. Any payments under
this Section 4(c) shall be subject to Section 15.

 

5.                                      Resignation as Officer or Director. 
Unless otherwise agreed to by the Company, upon the termination of the
Employment Period, Executive shall automatically be deemed to have resigned each
position (if any) that he then holds as an officer or director of Holdings or
any of its Subsidiaries (including his membership on the Board).

 

6.                                      Confidential Information.  Executive
acknowledges that the information, observations and data that have been or may
be obtained by him during his employment or other relationship or interaction
with Holdings or any Subsidiary, or any of their respective successors or
predecessors (each of Holdings, any Subsidiary or any such successor or
predecessor being a “WOW Company”) prior to and after the date of this Agreement
concerning the current or proposed business or affairs of the WOW Companies
(collectively, “Confidential Information”) are and will be the property of the
WOW Companies.  Therefore, Executive agrees that he will not disclose to any
unauthorized Person or use for his own account or for the account of any other
Person (other than the WOW Companies in the course of performing his duties
during the Employment Period) any Confidential Information without the prior
written consent of Holdings, unless and to the extent that the Confidential
Information in question has become generally known to and available for use by
the public other than as a result of Executive’s acts or omissions to act. 
Executive will deliver or cause to be delivered to the Company at the
termination of the Employment Period, or at any other time that any WOW Company
may request, all memoranda, notes, plans, records, reports, computer tapes and
software and other

 

5

--------------------------------------------------------------------------------


 

documents and data (and copies thereof) containing or relating to Confidential
Information or the business of any WOW Company that he may then possess or have
under his control.

 

7.                                      Non-Compete, Non-Solicitation.

 

(a)         Non-Compete.  Executive acknowledges that during his employment or
other relationship or interaction with the WOW Companies he has and will become
familiar with trade secrets and other confidential information concerning such
Persons, and with investment opportunities relating to the Business, and that
his services will be of special, unique and extraordinary value to the WOW
Companies.  Therefore, Executive agrees that, during the Employment Period and
for the 24 month period following the last day of the Employment Period (the
Employment Period and the period following being the “Noncompete Period”), he
will not directly or indirectly own, manage, control, participate in, consult
with, render services for, or in any other manner engage in any business, or as
an investor in or lender to any business (in each case including on his own
behalf or on behalf of another Person) which constitutes or is competitive with
all or part of the Business as conducted in any Territory.  For purposes of this
Agreement, “Territory” means any geographic market in which any of the WOW
Companies holds a franchise to conduct the Business during the Employment Period
or in which any of the WOW Companies has taken material steps to obtain
franchise rights during the Employment Period or at the end of the Employment
Period if the Employment Period has terminated.  Nothing in this
Section 7(a) will prohibit Executive from being a passive owner of less than 5%
of the outstanding stock of a corporation of any class which is publicly traded,
so long as Executive has no direct or indirect participation in or managerial
influence over the business of such corporation.  By initialing in the space
provided below, Executive acknowledges that he has read carefully and had the
opportunity to consult with legal counsel regarding the provisions of this
Section 7(a).             [initial].

 

(b)         Non-Solicitation.  During the Noncompete Period, Executive will not
directly or indirectly (i) induce or attempt to induce any employee or
independent contractor of any WOW Company to leave the employ or contracting
relationship with such WOW Company, or in any way interfere with the
relationship between any WOW Company and any employee or full-time independent
contractor thereof, (ii) solicit for employment or as an independent contractor
any person who was an employee or independent contractor of any WOW Company at
any time during the Employment Period, or (iii) induce or attempt to induce any
customer, supplier or other business relation of any WOW Company to cease doing
business with such entity or in any way interfere with the relationship between
any such customer, supplier or other business relation and such WOW Company.  By
initialing in the space provided below, Executive acknowledges that he has read
carefully and had the opportunity to consult with legal counsel regarding the
provisions of this Section 7(b).             [initial].

 

8.                                      Enforcement.  The Company and Executive
agree that if, at the time of enforcement of Section 6 or 7, a court holds that
any restriction stated in any such Section is unreasonable under circumstances
then existing, then the maximum period, scope or geographical area reasonable
under such circumstances will be substituted for the stated period, scope or
area.  Because Executive’s services are unique and because Executive has access
to information of the type described in Sections 6 and 7, Holdings, the Company
and Executive agree that money damages would be an inadequate remedy for any
breach of Section 6 or 7.

 

6

--------------------------------------------------------------------------------


 

Therefore, in the event of a breach or threatened breach of Section 6 or 7, any
WOW Company may, in addition to any other rights and remedies existing in its
favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violation
of, the provisions of Section 6 or 7, without posting a bond or other security.
The provisions of Sections 6, 7 and 8 and the other provisions of this Agreement
are intended to be for the benefit of each of the WOW Companies, each of which
may enforce such provisions and each of which (other than Holdings and the
Company) is an express third-party beneficiary of such Sections and this
Agreement generally.  Sections 6, 7 and 8 will survive and continue in full
force in accordance with their terms notwithstanding any termination of the
Employment Period. By initialing in the space provided below, Executive
acknowledges that he has read carefully and had the opportunity to consult with
legal counsel regarding the provisions of this Section 8.             [initial].

 

9.                                      Representations and Warranties of
Executive.  Executive represents and warrants to Holdings and the Company as
follows:

 

(a)         Other Agreements.  Executive is not a party to or bound by any
employment agreement, non-compete agreement or confidentiality agreement with
any other Person.

 

(b)         Authorization.  This Agreement when executed and delivered will
constitute a valid and legally binding obligation of Executive, enforceable
against Executive in accordance with its terms.

 

10.                               Survival of Representations and Warranties. 
All representations and warranties contained herein will survive the execution
and delivery of this Agreement.

 

11.                               Certain Definitions.  When used herein, the
following terms will have the following meanings:

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

 

“Racecar Holdings Agreement” means that certain Fourth Amended and Restated
Operating Agreement of Holdings, dated as of July 17, 2012, by and among its
members, as the same may be amended, restated or modified from time to time.

 

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof.  For purposes
hereof, a Person or Persons will be deemed to have a majority ownership interest
in a

 

7

--------------------------------------------------------------------------------


 

limited liability company, partnership, association or other business entity if
such Person or Persons will be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
will be or control any managing director, managing member, or general partner of
such limited liability company, partnership, association or other business
entity.  Unless stated to the contrary, as used in this Agreement the term
Subsidiary means a Subsidiary of Holdings.

 

12.                               Key-Person Life Insurance.  Executive agrees
to submit to any requested physical examination in connection with Holdings’ or
any Subsidiary’s purchase of a “key-person” insurance policy.  Executive agrees
to cooperate fully in connection with the underwriting, purchase and/or
retention of any such insurance policy by Holdings or any of its Subsidiaries.

 

13.                               Miscellaneous.

 

(a)         Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid.  Such notices, demands and other
communications will be sent to the address indicated below:

 

Notices to Executive:

 

Steven Cochran

9510 S. Silent Hills Dr.

Lone Tree, CO 80124

 

Notices to Holdings or the Company:

 

WideOpenWest Networks, LLC

7887 East Belleview Avenue, Suite 1000

Englewood, CO 80111

 

Attention: Board of Directors

with copies (which will not constitute notice to Holdings or the Company) to:

 

Racecar Acquisition, LLC

259 East Michigan Avenue

Suite 209

Kalamazoo, Michigan 49007

Attention: D. Craig Martin, Esq.

 

Racecar Holdings, LLC

65 East 55th Street

18th Floor

New York, NY 10022

Attention: David Burgstahler

 

8

--------------------------------------------------------------------------------


 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Jai Agrawal and Joshua Kogan

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(b)         Amendment and Waiver.  No modification, amendment or waiver of any
provision of this Agreement will be effective unless such modification,
amendment or waiver is executed by Holdings, the Company and Executive.  The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

 

(c)          Severability.  Without limiting Section 8, whenever possible, each
provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision of this Agreement in such jurisdiction or affect the validity,
legality or enforceability of any provision in any other jurisdiction, but this
Agreement will be reformed, construed and enforced in that jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained in
this Agreement.

 

(d)         Entire Agreement.  Except as otherwise expressly set forth herein,
this agreement and the other agreements referred to herein embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way (including, without limitation,
the Prior Agreement).

 

(e)          Successors and Assigns.  This Agreement will bind and inure to the
benefit of and be enforceable by Holdings, the Company and Executive and their
respective permitted assigns; provided that Executive may not assign his rights
or delegate his duties under this Agreement without the prior written consent of
a majority of the Board.

 

(f)           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement.

 

(g)          Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement will include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs will include the plural and vice versa.  Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or

 

9

--------------------------------------------------------------------------------


 

otherwise modified from time to time in accordance with the terms thereof, and
if applicable hereof.  The use of the words “include” or “including” in this
Agreement will be by way of example rather than by limitation.  The use of the
words “or,” “either” or “any” will not be exclusive.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  The
parties agree that prior drafts of this Agreement will be deemed not to provide
any evidence as to the meaning of any provision hereof or the intent of the
parties hereto with respect hereto.

 

(h)         GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR
RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE
APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

(i)            Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE VALIDITY,
PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.

 

(j)            Actions by Holdings or the Company.  Subject to the provisions of
Section 13(e), any action, election or determination by the Board or any WOW
Company pursuant to or relating to this Agreement will be effective if, and only
if, it is taken or made by (or with the prior approval of) a majority of the
members of the Board who are not at the time employees of Holdings or any of its
Subsidiaries.  Notwithstanding any provision of the LLC Agreement to the
contrary, no meeting or quorum of the Board will be required in order for such
majority to take, make or approve any such action, election or determination.

 

14.                               Put Right.

 

(a)         Upon either (i) a termination by the Company of Executive’s
employment Without Cause or (ii) a resignation by Executive for Good Reason
(each, a “Put Event”), Executive will have a right, but not the obligation, to
sell a number of vested Units (as such term is defined in the Racecar Holdings
Agreement) of Holdings held by Executive equal to the lesser of (i) vested Units
representing 20% of the outstanding vested Units held by Executive (valued at
fair market

 

10

--------------------------------------------------------------------------------


 

value as of Executive’s termination date, as determined in good faith by the
Board consistent with Avista Capital Partners’ most recent valuation of
Holdings) or (ii) vested Units with a fair market value of $2,000,000 (valued at
fair market value as of Executive’s termination date, as determined in good
faith by the Board consistent with Avista Capital Partners’ most recent
valuation of Holdings) (the “Put Units”), to the Company pursuant to the terms
and conditions of this Section 14 (the “Put Right”). As promptly as practicable,
but in any event within 30 days after any Put Event, Executive must provide
written notice to Holdings of Executive’s intent to exercise the Put Right (the
“Put Notice”); provided, that if Executive does not provide such written notice
to the Company within such 30 day period, the Put Right shall be forfeited.  As
promptly as practicable after the Holdings’ receipt of the Put Notice, the Board
shall determine, in good faith and consistent with Avista Capital Partners’ most
recent valuation of Holdings, the aggregate fair market value of vested Units
held by Executive as of Executive’s termination date, and it’s determination of
the amount of Units that constitute the Put Units, in each case as of the date
of the Put Event.

 

(b)         Within 90 days after receipt of the Put Notice on a date determined
by the Board (the “Put Date”), Holdings will repurchase or redeem in cash all of
the Put Units for the aggregate fair market value of the Put Units determined in
accordance with Section 14(a) (such price, the “Put Price”); provided, that the
Put Date may be extended if such redemption or repurchase is (i) prohibited by
the terms of any credit facility of Holdings or its Subsidiaries as the result
of an event of default or (ii) not permissible under applicable law.  If the Put
Date is extended pursuant to the proviso in the preceding sentence as a result
of a prohibition under the terms of any credit facility of Holdings or its
Subsidiaries, then Holdings shall repurchase as many Put Units as is permissible
under such credit facility.  Holdings will use its commercially reasonable
efforts to provide that any credit facility entered into following the date
hereof by Holdings or its Subsidiaries does not contain an express prohibition
on the transactions contemplated by this Section 14.  On the Put Date, if the
Company pays the Put Price, all Put Units shall be canceled and no longer deemed
to be outstanding.  At the closing of the purchase of the Put Units, Executive
shall be required to deliver an assignment of such Put Units to Holdings, as
well as make customary representations and warranties regarding the Put Units
and the transactions contemplated by this Section 14.

 

15.                               Taxes.

 

(a)         Withholding. Holdings and its Subsidiaries may withhold from any and
all amounts payable under this Agreement or otherwise such federal, state and
local taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

(b)         Code Section 409A.

 

(i)                                     The intent of the parties is that
payments and benefits under this Agreement comply with Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
To the extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible,

 

11

--------------------------------------------------------------------------------


 

maintain the original intent and economic benefit to Executive and the Company
of the applicable provision without violating the provisions of Code
Section 409A.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amount or benefit that constitutes
“nonqualified deferred compensation” upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”  Notwithstanding anything to the
contrary in this Agreement, if Executive is deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (B) the date of Executive’s death,
to the extent required under Code Section 409A.  Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to this
Section 15(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a lump sum, and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

(iii)                               To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (x) all expense or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Executive, (y) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (z) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(iv)                              For purposes of Code Section 409A, Executive’s
right to receive installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments. 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

 

*    *    *    *    *

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

 

RACECAR HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Ben Silbert

 

 

Name: Ben Silbert

 

 

Title: Vice President

 

 

 

 

 

WIDEOPENWEST NETWORKS, LLC

 

 

 

 

 

By:

/s/ D. Craig Martin

 

 

Name: Craig Martin

 

 

Title: Secretary

 

 

 

 

 

/s/ Steven Cochran

 

Steven Cochran

 

Signature Page to Executive Employment Agreement

 

--------------------------------------------------------------------------------